UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6307


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES COURY HOLMES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:00-cr-00107-HMH-1)


Submitted: September 20, 2021                                     Decided: October 1, 2021


Before GREGORY, Chief Judge, WILKINSON, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Coury Holmes, Appellant Pro Se. Winston Irwin Marosek, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Coury Holmes appeals the district court’s order granting, in part, his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We review a district court’s

order granting or denying a compassionate release motion for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), petition for cert. docketed, No. 21-4624

(U.S. Sept. 8, 2021). We have reviewed the record and conclude that the court did not

abuse its discretion. The court granted Holmes’ motion, reducing his sentence from 1057

months’ imprisonment to 530 months, after discussing the applicable 18 U.S.C. § 3553(a)

factors and sufficiently explaining the reasons for its decision. See United States v. McCoy,

981 F.3d 271, 284 (4th Cir. 2020). We therefore affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2